15 U.S. 395
4 L.Ed. 271
2 Wheat. 395
The UNITED STATESv.BARKER.
February Term, 1817

March 15th.
Mr. Balduin, for the plaintiffs in error, moved to dismiss the writ of error in this case, as having been improvidently allowed, the cause having been carried up from the district to the circuit court of New-York by writ of error and, according to the former decisions of this court, a writ of error does not lie to carry to this court a civil cause which has been carried from the district to the circuit court by writ of error.a
Mr. D. B. Ogden, for the defendant, moved for costs.
[Mr. Chief Justice MARSHALL.


1
The United States never pay costs.]


2
Writ of error dismissed without costs.



a
 United States v. Goodwin, 7 Cranch, 108. United States v. Gordon, Id. 287. The United States v. Ten Broek, ante, p. 248.